Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments, filed August 22, 2022, have been entered. Claims 1 and 6 have been amended. Claims 1-11 are currently pending in the application. The amendment to claim 6 has overcome the previous rejection under 35 U.S.C. 112(b).
Applicant argues on pages 4-5 of Applicant’s remarks that Alvi (German Patent Publication No. DE 202006011190 U1) does not disclose the newly claimed subject matter of wherein a density of the alignment layer is varied by varying a spacing between the plurality of rows of the cut-outs of amended claim 1. However, a new rejection has been entered under 35 U.S.C. 103 over Alvi in view of Church (U.S. Patent No. 2,063,081), as discussed in the rejection below.
Applicant argues on pages 5-6 of Applicant’s remarks that neither of Farley (U.S. Publication No. 6,003,179) nor Church, as cited in the previous Office Action, disclose, teach, or suggest the newly claimed subject matter of wherein a density of the alignment layer is varied by varying a spacing between the plurality of rows of the cut-outs of amended claim 1. However, upon further review of Church, Examiner respectfully disagrees. While Church does teach that varying the density of the cushion can be achieved by varying the sizes of cutouts, Church also teaches that the density variation may be achieved by also increasing or decreasing the wall thickness. This is shown in Figure 3, where at 18 the wall is thinner between cutouts 12 than at 19. Church further discusses varying the wall thickness at Col. 1, lines 40-49, where the increased softness achieved by increasing the size of the cutouts may be accompanied by “decreasing the wall thickness.” Church again mentions this feature in more detail in Col. 2, line 47-Col. 3, line 2, where “the softness or yielding effect of the cushion may be increased by decreasing the wall thickness as at 18 in Fig. 3” and that the “change in wall thickness and spacing of the walls may be varied progressively as, for example, by making the walls at 19 in Fig. 3 somewhat thicker and the recesses somewhat smaller than at the point 18.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alvi Alfred Viehhofer GMBH & Co (German Patent Publication No. DE 202006011190 U1), hereinafter referred to as Alvi, in view of Church (U.S. Patent No. 2,063,081).
Regarding claim 1, Alvi discloses a mattress (shown in Figure 4), comprising: an alignment layer 1 having a first surface and a second surface arranged opposite to the first surface (see annotated Figure 4, below) and defining a plurality of cut-outs 14 and 15 extending from the first surface to the second surface (see annotated Figure 4, below, and additionally, see paragraph 0024 of the English translation) and arranged in a plurality of rows 10 and 11 in a staggered arrangement (Figure 3 and paragraph 0024), wherein each cutout of one row 14 partially overlaps with a pair of cutouts arranged in adjacent rows 15 (Figure 3 and paragraph 0024).

    PNG
    media_image1.png
    265
    531
    media_image1.png
    Greyscale

Alvi does not disclose wherein a density of the alignment layer is varied by varying a spacing between the plurality of rows of the cut-outs.
Church teaches wherein a density of the alignment layer 10 is varied by varying a spacing 13 between the plurality of rows of the cut-outs 12 (Col. 2, line 37-Col. 3, line 2, where Church teaches that in areas where a softer or more yielding cushion is desired, the thickness of the walls 13 and 14 between the recesses 12, may be decreased, and that the thickness of the walls 13 and 14 may be varied progressively such as by making the walls 13 and 14 at reference no. 19 thinner than at reference no. 18, see Figure 3, such that the back of the cushion is softer than the front portion).
It would have been obvious to one of ordinary skill in the art to have provided Alvi, as modified, so a density of the second portion of the alignment layer is varied by varying at least one of sizes of the second cutouts or a spacing between the plurality of rows of the second cutouts, as taught by Church, because doing so would allow the density to be varied throughout the cushion, such that a desired level of softness may be attained in a desired location or locations, resulting in a cushion that conforms to the preferences of an end user or manufacturer (Col. 2, line 47-Col. 3, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alvi in view of Church and further in view of Farley (U.S. Publication No. 6,003,179).
Regarding claim 2, Alvi discloses the subject matter as discussed above with regard to claim 1. Alvi does not disclose wherein the plurality of cutouts includes a plurality of first cutouts arranged at a first portion of the alignment layer, wherein the first portion is adapted to be arranged, at least partially, beneath a lower back and a hip portion of a person when the person lies on the mattress.
Farley teaches the plurality of cutouts 34 includes a plurality of first cutouts 34 arranged at a first portion 26 of the alignment layer 10 (Figures 2 and 6), wherein the first portion 26 is adapted to be arranged, at least partially, beneath a lower back and a hip portion of a person when the person lies on the mattress 2 (Figures 1-2 and Col. 5, lines 33-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Alvi so the plurality of cutouts includes a plurality of first cutouts arranged at a first portion of the alignment layer, wherein the first portion is adapted to be arranged, at least partially, beneath a lower back and a hip portion of a person when the person lies on the mattress, as taught by Farley, because the plurality of cutout portions of Farley creates areas of pressure relief under a user, due to the cutout portions being less dense than the non-cutout portions 28, that provides improved support to the corresponding anatomical body portions in order to mitigate the effects of pressure-related discomfort (Col. 2, lines 34-45 and Col. 7, lines 11-30).
Regarding claim 3, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Alvi, as modified, further discloses wherein a compression of the first portion 26 is greater than an adjacent portion 28 (defined by the portion of 28 located between portions 26 and 24, see Farley, Figure 2) of the alignment layer 10 when a person lies on the mattress 2 (see Farley, Figures 1 and 2, and Col. Col. 5, lines 33-52, where “areas of the human body positioned upon the shoulder, foot and tail support regions 22, 24, 26 of the support pad 10 will ‘sink’ thereinto to a greater degree than those areas positioned upon the general support region 28”), wherein the adjacent portion 28 is devoid of the first cutouts 34 (Figure 2).
Regarding claim 4, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Alvi, as modified, further discloses wherein each first cutout 14 and 15 includes a diamond shape (see Alvi, Figure 3 and paragraph 0024).
Regarding claim 5, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, and 4. Alvi, as modified, further discloses wherein each wall of each first cutout 14 and 15 is arranged perpendicularly to the first surface of the alignment layer 1 and the second surface of the alignment layer 1 (see Alvi, annotated Figure 4, above, and paragraph 0024).
Regarding claim 6, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2. Alvi, as modified, further discloses wherein a density of the first portion of the alignment layer is varied by varying at least one of sizes of the first cutouts 12 or a spacing between the plurality of rows of the first cutouts 12 (see Church, Figures 1-3, and Col. 2, line 37-Col. 3, line 2, where in areas where a softer or more yielding cushion is desired, the thickness of the walls 13 and 14 between the recesses 12, may be decreased, and the size of the recesses 12 may be increased, and that the thickness of the walls 13 and 14 may be varied progressively such as by making the walls 13 and 14 at reference no. 19 thinner than at reference no. 18, see Figure 3, such that the back of the cushion is softer than the front portion).
Regarding claim 7, Alvi discloses the subject matter as discussed above with regard to claim 1. Alvi does not disclose wherein the plurality of cutouts includes a plurality of second cutouts arranged at a second portion of the alignment layer, wherein the second portion is adapted to be arranged, at least partially, beneath at least one of an upper back or a shoulder portion of the person when the person lies on the mattress.
Farley teaches the plurality of cutouts 34 includes a plurality of second cutouts 34 arranged at a second portion 22 of the alignment layer 10 (Figures 2 and 6), wherein the second portion 22 is adapted to be arranged, at least partially, beneath at least one of an upper back or a shoulder portion of the person when the person lies on the mattress 2 (Figures 1-2 and Col. 5, lines 23-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Alvi so the plurality of cutouts includes a plurality of second cutouts arranged at a second portion of the alignment layer, wherein the second portion is adapted to be arranged, at least partially, beneath at least one of an upper back or a shoulder portion of the person when the person lies on the mattress, as taught by Farley, because the plurality of cutout portions of Farley creates areas of pressure relief under a user, due to the cutout portions being less dense than the non-cutout portions 28, that provides improved support to the corresponding anatomical body portions in order to mitigate the effects of pressure-related discomfort (Col. 2, lines 34-45 and Col. 7, lines 11-30).
Regarding claim 8, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7. Alvi, as modified, further discloses wherein a compression of the second portion 22 is greater than an adjacent portion 28 (defined by the portion of 28 located between portions 26 and 22, see Farley, Figure 2) of the alignment layer 10 when a person lies on the mattress 2 (see Farley, Figures 1 and 2, and Col. Col. 5, lines 33-52, where “areas of the human body positioned upon the shoulder, foot and tail support regions 22, 24, 26 of the support pad 10 will ‘sink’ thereinto to a greater degree than those areas positioned upon the general support region 28”), wherein the adjacent portion 28 is devoid of the second cutouts 34 (Figure 2).
Regarding claim 9, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7. Alvi, as modified, further discloses wherein each second cutout 14 and 15 includes a diamond shape (see Alvi, Figure 3 and paragraph 0024).
Regarding claim 10, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1, 7, and 9. Alvi, as modified, further discloses wherein each wall of each first cutout 14 and 15 is arranged perpendicularly to the first surface of the alignment layer 1 and the second surface of the alignment layer 1 (see Alvi, annotated Figure 4, above, and paragraph 0024).
Regarding claim 11, Alvi, as modified, discloses the subject matter as discussed above with regard to claims 1 and 7. Alvi, as modified, does not disclose wherein a density of the second portion of the alignment layer is varied by varying at least one of sizes of the second cutouts or a spacing between the plurality of rows of the second cutouts.
Church teaches wherein a density of the second portion of the alignment layer is varied by varying at least one of sizes of the second cutouts 12 or a spacing between the plurality of rows of the second cutouts 12 (see Church, Figures 1-3, and Col. 2, line 37-Col. 3, line 2, where in areas where a softer or more yielding cushion is desired, the thickness of the walls 13 and 14 between the recesses 12, may be decreased, and the size of the recesses 12 may be increased, and that the thickness of the walls 13 and 14 may be varied progressively such as by making the walls 13 and 14 at reference no. 19 thinner than at reference no. 18, see Figure 3, such that the back of the cushion is softer than the front portion).
It would have been obvious to one of ordinary skill in the art to have provided Alvi, as modified, so a density of the second portion of the alignment layer is varied by varying at least one of sizes of the second cutouts or a spacing between the plurality of rows of the second cutouts, as taught by Church, because doing so would allow the density to be varied throughout the cushion, such that a desired level of softness may be attained in a desired location or locations, resulting in a cushion that conforms to the preferences of an end user or manufacturer (Col. 2, line 47-Col. 3, line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/31/2022